Citation Nr: 0116385	
Decision Date: 06/15/01    Archive Date: 06/19/01

DOCKET NO.  00-18 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable disability rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from  November 1942 to 
January 1946.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
dated in January 2000.  That decision denied the veteran's 
claims of entitlement an increased rating for bilateral 
hearing loss.  The denial of the claim for an increased 
rating was duly appealed.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  The veteran has level II hearing, bilaterally.


CONCLUSION OF LAW

The criteria for assignment of a compensable evaluation for 
the veteran's service-connected bilateral hearing loss have 
not been met.  Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2097-99 (2000) (to 
be codified as amended at 38 U.S.C. §§ 5103A, 5107); 38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.85, 4.86, Tables 
VI and VII, Diagnostic Code 6100 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance act of 
2000, (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
became law.  This law requires the Secretary to provide 
additional assistance in developing all facts pertinent to a 
claim for benefits under Title 38 of the United States Code. 

Although the RO did not readjudicate the veteran's claims 
subsequent to the enactment of the VCAA, the claimant was 
provided a VA rating examination in connection with his 
current claim, and as will be discussed below, the record 
contains sufficient information on which to decide the 
claims.  The RO has obtained all identified medical records.  
The veteran was provided notice of the applicable laws and 
regulations.  These served to inform him of the evidence 
necessary to substantiate his claims.  There is no indication 
in the record that there is any additional evidence that has 
not been associated with the claims file.  The Board finds 
the veteran is not prejudiced by appellate review at this 
time without initial RO adjudication after enactment of the 
VCAA.  See Bernard v. Brown, 4 Vet. App. 384 (1993).   

The VA has satisfied its duty to notify and assist the 
veteran in this case.  Further development and further 
expending of VA resources is not warranted as the 
circumstances of this case indicate that a remand of the 
remaining issues would serve no useful purpose.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991).

Law and Regulation

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  38 C.F.R. § 4.85(a) (2000).

According to the Schedule for Rating Disabilities, 
evaluations for bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity.  Evaluation of hearing impairment is arrived 
at by a mechanical comparison of the results of audiometric 
examination to two tables under 38 C.F.R. § 4.85 (2000).  
Average puretone decibel loss for each ear is located on 
Table VI along a horizontal axis, and percent of 
discrimination is located along a vertical axis.  "Puretone 
threshold average" as used in Tables VI and VIa, is the sum 
of the puretone thresholds at 1000, 2000, 3000 and 4000 
Hertz, divided by four.  This average is used in all cases 
(including those in Sec. 4.86) to determine the Roman numeral 
designation for hearing impairment where the axes intersect.  
The results are then matched between the "better" ear and 
the "poorer" ear on Table VII to produce a disability 
rating under Code 6100.

The Evidence

Review of the claims folder reveals three audiological 
examinations.  Two conducted by VA and one conducted by C.J., 
a clinical audiologist.

On the authorized audiological evaluation in February 1998, 
pure tone thresholds, in decibels, were as follows:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
50
20
55
60
65
LEFT
53
25
60
60
65

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 84 percent in the left ear.

On the authorized audiological evaluation in January 2000, 
pure tone thresholds, in decibels, were as follows:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
49
25
55
55
60
LEFT
51
30
55
55
65

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 84 percent in the left ear.

Analysis

The findings of the January 2000 VA audiological examination 
results noted above represent the most profound hearing 
acuity deficit found.  These findings, as applied to 38 
C.F.R. Part 4, § 4.85, Table VI, correspond to Level II 
hearing in the right ear, and Level II hearing in the left.  
[The February 1998 examination results also correspond to 
Level II hearing, bilaterally].  Level II hearing in the 
better ear and Level II in the poorer ear warrant a non-
compensable evaluation.  38 C.F.R. Part 4, § 4.85, Table VII, 
Diagnostic Code 6100.  In light of the evidence of record, 
the veteran's high frequency hearing loss is clearly rated in 
accordance with his current level of ratable disability, as 
set forth in applicable hearing schedule criteria.

The private audiological examination is inadequate for rating 
purposes for two reasons.  It first does not provide puretone 
decibel loss readings for the 3000 Hz frequency.  Absent a 
reading at that frequency, the results are impossible apply 
to the rating criteria.  Secondly, it is not clear whether 
the Maryland CNC word list was used to test the veteran's 
word discrimination in accordance with the provision of 
38 C.F.R. § 4.85(a).

The Court has held that the assignment of a disability rating 
for hearing loss is derived by a mechanical application of 
the rating schedule to the specific numeric designations 
assigned after audiological testing is completed.   See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The Board is 
without discretion to modify the required criteria of the 
rating schedule.

The benefits sought on appeal are accordingly denied.


ORDER

The claims of entitlement to increased evaluations for 
bilateral hearing loss are denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

